Citation Nr: 0816156	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-34 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for alcoholism.

4. Entitlement to service connection for a psychiatric 
disorder, including depression, mental health problems, and 
nerves.  

5. Entitlement to service connection for headaches, insomnia, 
and nightmares. 

6. Entitlement to service connection for hepatitis C and 
liver disease.  

7. Entitlement to service connection for a stomach condition.  

8. Entitlement to service connection for arthritis.  

9. Entitlement to service connection for residuals of a 
spider bite.  

10. Entitlement to service connection for diabetes mellitus.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1972 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2004, in 
December 2004, and in February 2007, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2007, the veteran withdrew his request for a 
hearing before the Board.  


FINDINGS OF FACT

1. The veteran did not serve in combat, and there is no 
current diagnosis of post-traumatic stress disorder 
associated with an in-service stressor and no credible 
supporting evidence that the claimed in-service stressor 
occurred. 



2. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or disease or event of service origin.

3. As the veteran's claim of service connection for 
alcoholism was filed after October 31, 1990, the law 
prohibits the grant of service connection on a direct basis, 
and the veteran does not have a service-connected disability 
as the condition precedent to the support the claim of 
secondary service connection for alcoholism.

4. A psychiatric disorder, including major depressive 
disorder, depression, mental health problems, and nerves, was 
not affirmatively shown to have been present in service; any 
current psychiatric disorder, including major depressive 
disorder, depression, mental health problems, and nerves, 
first documented after service, is unrelated to an injury or 
disease or event of service origin. 

5. Current headaches, insomnia, and nightmares are not shown 
by the competent evidence to be the result of an injury or 
disease or event of service origin. 

6. Hepatitis C and liver disease were not affirmatively shown 
to have been present in service, and hepatitis C and liver 
disease, first documented after service, are unrelated to an 
injury, disease, or event of service origin.  

7. A stomach condition, including gastritis and stomach 
distention, was not affirmatively shown to have been present 
in service, and a stomach condition, including gastritis and 
stomach distention, first documented after service, is 
unrelated to an injury, disease, or event of service origin.

8. Arthritis is not currently shown.  

9. Residuals of a spider bite were not affirmatively shown to 
have been present in service, and residuals of a spider bite, 
first documented after service, are unrelated to an injury, 
disease, or event of service origin. 

10. The veteran did not service in Vietnam during the Vietnam 
era and diabetes mellitus was not affirmatively shown to have 
had onset during service; diabetes mellitus was not 
manifested to a compensable degree within one year from the 
date of separation from service; diabetes mellitus, first 
diagnosed after service beyond the one-year presumptive 
period for diabetes mellitus as a chronic disease, is 
unrelated to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2. Hypertension was not incurred in or aggravated by service, 
and service connection for hypertension may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. Alcoholism was not, as a matter of law, incurred in or 
aggravated by service, and alcoholism is not proximately due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.301, 3.303, 3.310(a) (2007).

4. A psychiatric disorder, including major depressive 
disorder, depression, mental health problems, and nerves, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

5. Headaches, insomnia, and nightmares were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6. Hepatitis C and liver disease were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

7. A stomach condition, including gastritis and stomach 
distention, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

8. Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

9. Residuals of a spider bite were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

10. Diabetes mellitus was not incurred in service, and 
service connection for diabetes mellitus may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2004, in September 2004, and in November 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain any private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provision 
for the effective dates of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice pertaining to degree of 
disability assignable was either omitted or came after the 
initial adjudication, as the claims of service connection are 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records.  

While the RO did not conduct a medical inquiry in the form of 
a VA examination, there is no evidence that the claimed 
disabilities may be associated with an established injury or 
disease or event in service.  Under these circumstances, a 
medical examination with medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hypertension, arthritis, or diabetes mellitus, 
if the disability is manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



The law prohibits an award of VA compensation for a 
disability due to alcohol abuse filed after October 31, 1990, 
based on the theory of direct service connection.  38 
U.S.C.A. §§ 105(a).  Service connection may be established 
for secondary service connection for alcohol abuse pursuant 
to 38 C.F.R. § 3.310(a).  

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).  And the list of diseases that may be presumed to 
have resulted from exposure to herbicides, including Agent 
Orange, includes diabetes mellitus, type 2 of adult onset.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 38 C.F.R. 
§3.309(e).

Analysis 

The veteran filed the current claims of service connection 
after October 1990.

The service personnel records show that the veteran served in 
Germany, but not in Vietnam.  

On the basis of the service medical records, post-traumatic 
stress disorder, hypertension, alcoholism, major depressive 
disorder, depression, mental health problems, nerves, 
insomnia, nightmares, hepatitis C, liver disease, arthritis, 
residuals of a spider bite, and diabetes mellitus were not 
affirmatively shown to be present during service.  Therefore 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) has not been established.

As none of the above disabilities was noted or observed 
during service as evidenced by the service medical records, 
and as there is otherwise no other evidence that the 
disabilities were noted during service, the theory of service 
connection based on the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).

The service medical records do document a single entry in 
August 1972 of headaches and a single entry in October 1972 
of stomach pain.  In each instance, no abnormality or disease 
was identified.  

The isolated findings in the service medical records lack the 
combination of manifestations sufficient to identify a 
chronic headache disability or a chronic stomach disability 
and of sufficient observation to establish chronicity in 
service as distinguished from a merely isolated finding. As 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, VA records disclose that in January and June 
1984 the complained of headaches.  In August 1984, the 
veteran complained of recurrent headaches of three months' 
duration.  In February 1988, the impression was headaches.  
In August 1981, the veteran complained of abdominal cramping 
of one month's duration, and the diagnosis was gastritis.  In 
December 2004, there was a history of abdominal distension.  
An abdominal diagnostic series revealed no abnormality. 

The period without documented headaches from 1974 to 1984 and 
of stomach pain from 1974 to 1981 and from 1981 to 2004 
interrupts the continuity, which is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Balancing the lack of documentation of complaints of 
headaches and stomach pain over at least seven years after 
service against the veteran's statements that he has had 
headaches and stomach pain since service, the Board finds the 
absence of complaints for years after service, more probative 
of the question whether the current headaches or stomach pain 
are related to the single entries in service based on 
continuity of symptomatology, and the lack of medical 
evidence of continuity opposes rather than supports the 
claims.  For these reasons, the preponderance of the evidence 
is against the claims of service connection for headaches and 
stomach pain based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).

The Board next addresses service connection based on the 
initial documentation of the disabilities after service under 
38 C.F.R. § 3.303(d). 

Post-Traumatic Stress Disorder 

On the claim of service connection for post-traumatic stress 
disorder, the veteran does not allege and the evidence does 
not show that the veteran was in Vietnam or that he engaged 
in combat.  The veteran argues that the in-service stressors 
to support the claim of post-traumatic stress disorder were 
his military training and racial discrimination.  

VA records show that in October 2004 history included 
post-traumatic stress disorder related to a post-service 
homicide.  There is no current diagnosis of post-traumatic 
stress disorder associated with an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

To the extent that the veteran asserts that he has post-
traumatic stress disorder relates to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim of service 
connection for post-traumatic stress disorder related to an 
in-service stressor.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  



As the Board may consider only independent, competent medical 
evidence to support its finding on a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
competent medical evidence that the diagnosis of post-
traumatic stress disorder is associated with an in-service 
stressor and credible supporting evidence that a claimed in-
service stressor occurred, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension 

On the claim of service connection for hypertension, after 
service, hypertension was first documented in 2001 well 
beyond the one-year presumptive period after separation from 
service in 1974 for manifestations of hypertension as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

To the extent that the veteran himself relates his current 
hypertension to service, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Hypertension is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of hypertension is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of 
hypertension during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation 
and as there is no favorable competent medical evidence that 
the current hypertension was present during service or 
otherwise related to an injury or disease or event of service 
origin, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Alcoholism 

On the claim of service connection for alcoholism, VA records 
disclose that in June 2004 there was a long history of 
alcohol use.  In October 2004, the assessment was alcohol 
dependence.  As the claim of service connection for 
alcoholism was filed after October 31, 1990, the law 
prohibits an award of VA compensation for alcoholism on a 
direct basis.  Therefore, regardless of the character or 
quality of any evidence that the veteran might submit, 
alcoholism that was incurred during military service cannot 
be recognized as a disability for which service connection 
may be granted. 38 U.S.C.A. §§ 105(a), 1110.  The veteran may 
establish service connection on a secondary basis, that is, 
if the nonservice-connected alcoholism is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  As the veteran does not have a service-connected 
disability as the condition precedent to the support the 
claim of secondary service connection for alcoholism, there 
is no factual or legal basis for the claim of service 
connection for alcoholism on a secondary basis. 

Where the law and not the evidence is dispositive, the claim 
is denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Psychiatric Disorder, including Depression, Mental Health 
Problems, and Nerves

On the claim of service connection for a psychiatric disorder 
to include major depressive disorder, depression, mental 
health problems, and nerves, after service, VA records 
disclose that in December 1983 anxiety was noted.  In January 
1984, the veteran was evaluated for anxiety reaction.  The 
veteran complained of a nervous condition that began in 
prison.  In February 1988, the impression was anxiety.  In 
June 1997, the veteran complained of depression, and the 
diagnosis was major depressive disorder.  A history of 
depression was noted in January 2002.  In May, June, and 
October 2004, the diagnosis was major depressive disorder.  

To the extent that the veteran himself relates his current 
psychiatric disorder to service, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  A psychiatric disorder is not a condition under 
case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of a psychiatric disorder is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of a psychiatric disorder to include major 
depressive disorder, depression, mental health problems, and 
nerves during service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
the current psychiatric disorder, including major depressive 
disorder, depression, mental health problems, and nerves, was 
present during service or is otherwise related to an injury 
or disease or event of service origin, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Headaches, Insomnia, and Nightmares,

On the claims of service connection for headaches, insomnia, 
and nightmares, after service, VA records disclose that in 
January and June 1984 the veteran complained of headaches. In 
August 1984, the veteran complained of recurrent headaches of 
three months' duration.  In February 1988, the impression was 
headaches.  In June 1997 and in May 2004, the veteran 
complained of insomnia.  In October 2004, the veteran 
complained of nightmares of a post-service homicide.

To the extent that the veteran himself relates his current 
headaches, insomnia, and nightmares to service, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  



Neither headaches, insomnia, nor nightmares is a condition 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of headaches, insomnia, and nightmares is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claims.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of headaches, insomnia, or nightmares during 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
the current headaches, insomnia, and nightmares were present 
during service or are otherwise related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claims, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Hepatitis C and Liver Disease 

On the claims of service connection for hepatitis C and liver 
disease, VA records in January 2002 disclose a history of 
hepatitis C diagnosed in 1997.  Liver function tests were 
normal.  There were no stigmata of chronic liver disease.  In 
July 2004, the liver enzymes were normal.  

To the extent that the veteran himself relates his current 
hepatitis C, which is a liver disease, to service, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Hepatitis C and liver disease 
are not conditions under case law, where lay observation has 
been found to be competent, and therefore the determination 
as to the presence of hepatitis C and liver disease is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claims.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish the 
diagnosis of hepatitis C and liver disease during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
the current hepatitis C and liver disease were present during 
service or are otherwise related to an injury or disease or 
event of service origin, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Stomach Condition 

On the claim of service connection for a stomach condition, 
VA records show that in August 1981 the veteran complained of 
abdominal cramping of one month's duration, and the diagnosis 
was gastritis.  In December 2004, there was a history of 
abdominal distension.  An abdominal diagnostic series 
revealed no abnormality.  

To the extent that the veteran himself relates gastritis or 
stomach distention to service, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Gastritis and stomach distention are not conditions under 
case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of gastritis and stomach distention is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish the 
diagnosis of a stomach condition, including gastritis and 
stomach distention, during service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, and as to medical causation, 
and as there is no favorable competent medical evidence that 
the current stomach condition, gastritis and stomach 
distention, was present during service or is otherwise 
related to an injury or disease or event of service origin, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b)

Arthritis 

On the claim of service connection for arthritis, arthritis 
is not a condition under case law, where lay observation has 
been found to be competent, and therefore the determination 
as to the presence of arthritis is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is needed to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, the Board 
rejects the veteran's statements as competent evidence to 
establish the presence of arthritis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As there is no competent medical evidence of current 
arthritis and in absence of such proof, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Residuals of a Spider Bite

On the claim of service connection for residuals of a spider 
bite, VA records, dated in January 2002, disclose that the 
veteran was treated for cellulitis in the left lower 
extremity.  In July 2002, it was noted by history that the 
veteran was bitten by a brown recluse spider, resulting in 
cellulitis in the left lower extremity. 

To the extent that the veteran himself relates the residuals 
of a spider bite to service, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Residuals of a spider bite are not under case law, a 
condition where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of residuals of a spider bite is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, 


under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish the 
presence of residuals of a spider bite during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
the current residuals of a spider bite were present during 
service or are otherwise related to an injury or disease or 
event of service origin, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus 

On the claim of service connection for diabetes mellitus, 
after service, diabetes mellitus was first documented in 
2005, well beyond the one-year presumptive period after 
separation from service in 1974 for manifestations of 
diabetes mellitus as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

As the veteran did not serve in Vietnam during the Vietnam 
era, service connection for diabetes mellitus as a disease 
presumed to be due to exposure to Agent Orange does not 
apply. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 
38 C.F.R. §3.309(e).

To the extent that the veteran himself relates diabetes 
mellitus to service, diabetes mellitus is not a condition 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of the disability is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  As a 
lay person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation, or on medical 
causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of diabetes mellitus during service. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 


the current diabetes mellitus was present during service or 
is otherwise related to an injury or disease or event of 
service origin, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for hypertension is denied.

Service connection for alcoholism is denied.

Service connection for a psychiatric disorder to include 
major depressive disorder, depression, mental health 
problems, and nerves is denied.  

Service connection for headaches, insomnia, and nightmares is 
denied. 

Service connection for hepatitis C and liver disease is 
denied.  

Service connection for stomach condition to include gastritis 
and stomach distention is denied. 

Service connection for arthritis is denied.  

Service connection for residuals of a spider bite is denied.  

Service connection for diabetes mellitus is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


